By the Court, Beardsley, J.
By the act of 1842, (Laws 1842, p. 193, § 1,) “ necessary household furniture and working tools and team owned by any person being a householder, or having a family for which he provides, to the value of not exceeding one hundred and fifty dollars,” are exempt from levy *463and sale under execution. The plaintiff was a householder, and his property in value was far short of the amount to which the exemption extends. The only question is whether a clock was “ necessary household furniture.”
A clock may fall within the description of “ household furniture,” but whether “ necessary” for a householder or one who provides for a family, is a question of fact and not of Jaw. The jury found that it was not necessary for the plaintiff, as he was situated; and that finding must be regarded as decisive of that question.
By the former statute, necessary food for a cow and two swine; necessary pork, beef, &c. provided for family use; necessary fuel for the use of the family for sixty days; necessary apparel, beds, bedsteads and bedding, and the tools and implements of a mechanic, necessary to the carrying on of his trade, were exempt from execution. (2 R. S. 254, § 169.) In all these instances the question of necessity is one of fact, and can in no case be reviewed as a mere legal proposition. The party who claims the exemption must show that the article was necessary, and not merely that it was convenient. (14 John. 434; Cowen’s Tr. 1052.)
In this case the common pleas erred. The jury found that the clock was not necessary, and that point is at an end. The judgment of the common pleas • must be reversed, and that of the justice affirmed.
Ordered accordingly.